12-1627
    Spahi v. Holder
                                                                                  BIA
                                                                               Burr, IJ
                                                                          A079 316 318
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of July, two thousand thirteen.

    PRESENT:
             JON O. NEWMAN,
             PIERRE N. LEVAL,
             JOSÉ A. CABRANES,
                  Circuit Judges.
    _____________________________________

    REZART SPAHI,
             Petitioner,

                                                           12-1627
                      v.                                   NAC


    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Saul C. Brown, New York, NY.
    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Cindy S. Ferrier,
                                  Assistant Director; Michele Y. F.
                                  Sarko, Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Rezart Spahi, a native and citizen of

Albania, seeks review of an March 29, 2012, decision of the

BIA affirming the April 17, 2010, decision of Immigration

Judge (“IJ”) Sarah M. Burr denying his application for

asylum.   In re Rezart Spahi, No. A079 316 318 (B.I.A. March

29, 2012), aff’g     No. A079 316 318 (Immig. Ct. N.Y. City

Apr. 17, 2010).     We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified and supplemented by the BIA.

See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005);

Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).     The applicable standards of review are

well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     As an initial

matter, we lack jurisdiction to consider Spahi’s unexhausted

argument that he is entitled to humanitarian asylum.     See

8 U.S.C. § 1252(d)(1); Karaj v. Gonzales, 462 F.3d 113, 119

(2d Cir. 2006).     Additionally, because the BIA assumed that

                                2
Spahi established that he suffered past persecution on

account of a protected ground, we make the same assumption

and need not reach Spahi’s challenges to the IJ’s past

persecution findings.   See Xue Hong Yang, 426 F.3d at 522.

    Spahi contends that he established a well-founded fear

of persecution based on evidence that members of the

Albanian Socialist Party persecuted him due to his pro-

democracy views.   Although, because the BIA assumed past

persecution, Spahi was presumed to have a well-founded fear

of persecution, the agency reasonably found that the

government rebutted that presumption by establishing that

the circumstances in Albania have fundamentally changed.

See 8 C.F.R. § 1208.13(b)(1).       According to various articles

and State Department Human Rights reports on which the

agency relied, the Albanian government has been moving

towards democratization, fostering electoral reforms, and

undergoing peaceful transitions between governments.       The

reports also note that the Democratic Party, which Spahi

supports, gained control of the Albanian Parliament in 2005

and 2009 and established coalition governments with other

major political parties.

    Contrary to Spahi’s assertions, the Socialist Party’s

continued control of local governments and sporadic pre-

                                3
election violence that led to the deaths of a few prominent

government officials do not negate this fundamental change

in interparty relations.   Moreover, his fear that a plot

devised against him over a decade ago will be carried out

upon his return to Albania is speculative.   Absent

contradictory evidence that the Socialist Party targets

members of the majority Democratic Party, the IJ reasonably

relied on these reports to conclude that Spahi no longer has

a well-founded fear of persecution.   See 8 U.S.C.

§ 1252(b)(4)(B) (providing that an IJ’s factual findings

will be upheld unless a reasonable adjudicator would be

compelled to conclude to the contrary); Hoxhallari v.

Gonzales, 468 F.3d 179, 185-86 (2d Cir. 2006) (finding

material change in Albania when State Department reports

identify Albania as moving away from Communism and towards

democratization).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.   Any pending request for

oral argument in this petition is DENIED in accordance with



                              4
Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5